10/26/2020                                                 Daily Cartoon: Saturday, October 6th | The New Yorker




                                                                   Daily Cartoon



                Daily Cartoon: Saturday, October 6th
                                                                     By Barry Blitt
                                                                     October 6, 2018




    Buy New Yorker Cartoons »




    Barry Blitt, a cartoonist and an illustrator, has contributed to The New Yorker since 1992. In 2020, he won the
    Pulitzer Prize for editorial cartooning.


    More:    Cartoons   Humor   Satire   Brett Kavanaugh   Supreme Court




                        Case 1:20-cv-00066-WGY Document 95-1 Filed 10/26/20 Page 1 of 2
https://www.newyorker.com/cartoons/daily-cartoon/daily-cartoon-saturday-october-6th?mbid=social_twitter               1/2
10/26/2020                                                 Daily Cartoon: Saturday, October 6th | The New Yorker




                       Case 1:20-cv-00066-WGY Document 95-1 Filed 10/26/20 Page 2 of 2
https://www.newyorker.com/cartoons/daily-cartoon/daily-cartoon-saturday-october-6th?mbid=social_twitter            2/2
